ON MOTION EOR REHEARINfi-.
Bell, J.
The défendant in error moves for a rehearing because we have construed subsection 3 of section 3943 as applying in a case where there are only two of the next of kin, the contention being that the word “several” as used in such provision contemplates more than two. While in some decisions and lexicons the word is defined in effect as meaning three or more, a broader definition is frequently given. We think‘that the term as used in the statute under construction means any number not less than *4two. There would be no reason for dealing with the rights of three or more, in the selection of an administrator, by any different rule from that which should be applied where the next of kin consisted of only two, but the relative rights of the next of kin should be the same in either case.

Rehearing denied.


Jenlcins, P. J., and Stephens, J., concur.